Case 1:19-md-02875-RBK-JS Document 185 Filed 08/16/19 Page 1 of 3 PageID: 2226



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 IN RE: VALSARTAN N-
 NITROSODIMETHYLAMINE (NDMA)                Civil No. 19-2875 (RBK/JS)
 CONTAMINATION PRODUCTS
 LIABILITY LITIGATION



                         CASE MANAGEMENT ORDER NO. 12

      The Court having held a discovery conference on August 14,

 2019; and the Court also setting new scheduling deadlines; and

 this Order intending to confirm the Court’s rulings; and for all

 the reasons stated by the Court on the record,

      IT IS HEREBY ORDERED this 16th day of August, 2019, as follows:

         1. By September 16, 2019, defendants shall produce the

 facility, corporate organization, and ANDA information agreed to

 by the parties.

         2. The Court reluctantly grants plaintiffs leave to take

 the Fed. R. Civ. P. 30(b)(6) depositions of Hetero and Aurobindo

 regarding whether they have “possession, custody, or control” of

 the documents/ESI listed in paragraph 6 (“core discovery”) of the

 Court’s April 29, 2019 Order [Doc. No. 88].        The deposition notices

 shall be served by September 6, 2019.           Any objections shall be

 served by September 20, 2019.       Any disputes shall be presented to

 the Court to be decided at the September 25, 2019 in-person

 conference.    The noticed depositions shall be taken before October
Case 1:19-md-02875-RBK-JS Document 185 Filed 08/16/19 Page 2 of 3 PageID: 2227



 31, 2019.    Plaintiffs are granted leave to file motions to compel

 discovery, to be filed no later than November 15, 2019.

           3. Plaintiffs’ request that defendants supplement their

 list of responsive Bates numbers is DENIED.

           4. By September 16, 2019, defendants shall produce their

 ANDA’s to plaintiffs in eCTD format.         The parties shall meet and

 confer before the production in an effort to reduce any undue

 burden or cost to defendants to produce their ANDA’s in eCTD

 format.     Defendants are granted leave to file motions requesting

 plaintiffs to pay the additional costs to produce their ANDA’s.

           5. CMO No. 10 [Doc. No. 141] is hereby amended to reflect

 that plaintiffs are granted an extension of time until August 30,

 2019 to serve the document requests listed in ¶1 of the CMO.

 Defendants’ objections shall be served by October 15, 2019.              By

 November 27, 2019, the parties shall complete their meet and confer

 obligations     and   serve   simultaneous    letter   briefs    regarding

 discovery disputes to be decided, with responses to be served by

 December 6, 2019.     All discovery disputes will be addressed at an

 in-person conference with Magistrate Judge Schneider to be held on

 December 11, 2019 at 10:00 a.m. in Courtroom 3C.

           6. By September 16, 2019, plaintiffs shall serve their

 first proposed list of ESI search terms.               By the same date

 defendants shall serve their first proposed list of custodians to

 search.     By October 15, 2019, the parties shall exchange proposed

                                      2
Case 1:19-md-02875-RBK-JS Document 185 Filed 08/16/19 Page 3 of 3 PageID: 2228



 additions/deletions to their lists.        Thereafter, the parties shall

 meet and confer to finalize their lists.

           7. At the December 11, 2019 in-person conference, the

 Court intends to decide all discovery disputes and to finalize and

 approve    plaintiffs’    document    requests   and   the   custodians   and

 search terms to be used for defendants’ ESI production.

           8. The next scheduled conference call with Magistrate Judge

 Schneider is September 11, 2019 at 4:00 p.m. The next scheduled

 in-person    conference    with   Magistrate     Judge   Schneider   is    on

 September 25, 2019 at 10:00 a.m. in Courtroom 3C, and with The

 Honorable Robert B. Kugler at 1:30 p.m. in Courtroom 4D.



                                      s/ Joel Schneider
                                      JOEL SCHNEIDER
                                      United States Magistrate Judge




                                        3
